Order, Family Court, New York County (Rhoda Cohen, J.), entered on or about October 4, 2002, which, to the extent appealed from, denied respondent’s objections to an order entered by the Hearing Examiner on November 14, 2001, unanimously affirmed, without costs.
Respondent’s objections to the decision of Judge Bednar, dated August 18, 1995, including his jurisdictional complaint, do not present grounds to reverse the order before us on this appeal. In any event, as Family Court properly held, there is no merit to respondent’s primary objection to the Hearing Examiner’s order, i.e., that child support was improperly adjudicated without referring respondent’s defense of abandon*722ment by the subject child for a hearing, particularly since the court had previously found that respondent had “prolonged and exacerbated the conflict with his son by his own actions” and there was no indication that respondent, in the period since that finding, had attempted to repair the relationship (see Matter of Alice C. v Bernard G.C., 193 AD2d 97, 109-110 [1993]). Concur — Andrias, J.P., Saxe, Williams, Marlow and Gonzalez, JJ.